USCA11 Case: 21-12238    Date Filed: 05/31/2022   Page: 1 of 20




                                         [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 21-12238
                  Non-Argument Calendar
                 ____________________


L. LIN WOOD,
                                            Plaintiff-Appellant,
versus
PAULA J. FREDERICK,
CONNIE S. COOPER,
JEFFREY R. HARRIS,
CASEY CARTER SANTAS,
PATRICIA F. AMMARI, et al.,


                                        Defendants-Appellees.
USCA11 Case: 21-12238            Date Filed: 05/31/2022        Page: 2 of 20




2                          Opinion of the Court                      21-12238

                        ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
                 D.C. Docket No. 1:21-cv-01169-TCB
                        ____________________


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Plaintiff–Appellant L. Lin Wood, Jr. (“Wood”) appeals an
order denying his motion for a preliminary injunction and grant-
ing Defendants–Appellees’ (“Appellees”) motion to dismiss his
complaint. On July 27, 2021, Appellees filed a motion to dismiss
this appeal due to res judicata. On August 24, 2021, a motions
panel carried that motion with the case. Because we reject
Wood’s appeal on the merits in Part II of this opinion, we assume
arguendo, without actually deciding, that res judicata does not
bar Wood’s appeal. Accordingly, Appellees’ motion to dismiss is
DENIED. On the merits, Wood raises two arguments. First, the
district court abused its discretion by denying Wood’s motion for
judicial disqualification or recusal. Second, the district court in-
correctly concluded that Younger abstention1 required dismissal



1 Younger v. Harris, 401 U.S. 37, 43–45, 91 S. Ct. 746, 750–51 (1971).
USCA11 Case: 21-12238       Date Filed: 05/31/2022   Page: 3 of 20




21-12238              Opinion of the Court                       3

of Wood’s complaint. After addressing Appellees’ motion to dis-
miss Wood’s appeal, we will turn to the merits.
                                I.
       In February 2021, the State Bar of Georgia (“the State Bar”)
sent Wood a notice of investigation concerning a grievance
against him. Pursuant to that investigation, it requested that
Wood consent to a confidential medical evaluation by a mental
health professional. On March 23, Wood filed the complaint un-
derlying this appeal against Appellees, who are, according to the
complaint, all members of the State Bar’s Disciplinary Board.
Wood alleged that the State Bar’s request that he submit to a
mental health evaluation violated several of his rights under the
U.S. Constitution, so he sued under 42 U.S.C. § 1983. He re-
quested three forms of relief: (1) an injunction to “restrain” the
Appellees “from the continued violation of his” constitutional
rights, (2) a declaratory judgment that the Appellees’ actions vio-
lated his constitutional rights, and (3) compensatory damages. On
March 29, 2021, Wood filed a motion for a preliminary injunction
to restrain Appellees “from imposing any disciplinary action or
otherwise taking any adverse action against [him] by virtue of his
failure or refusal to undergo a mental evaluation or examination.”
       That same day, Wood also filed a motion for judicial dis-
qualification or recusal, arguing that the district judge had per-
sonal knowledge of disputed facts and would be called to testify as
a material witness in his case against Appellees. On May 10, 2021,
the court denied that motion, and Wood filed a notice of appeal.
USCA11 Case: 21-12238       Date Filed: 05/31/2022   Page: 4 of 20




4                     Opinion of the Court                21-12238

That appeal was docketed and assigned the case number 21-11649
(“First Appeal”). Wood says that he attempted to file a petition
for writ of mandamus or prohibition on May 20, but he was una-
ble to do so. He contends that he filed that petition as a new fil-
ing based on advice from this Court’s clerk’s office with the un-
derstanding that it would be merged with his First Appeal. How-
ever, his petition for writ of mandamus or prohibition was as-
signed the case number 21-11709. We denied that petition on
June 8.
       On June 2, the Clerk of Court directed Wood to file a com-
pleted Civil Appeal Statement and a motion to file that statement
out of time in his First Appeal within 14 days. Wood filed a mo-
tion for leave to file his Civil Appeal Statement out of time on
June 3. This motion suggested that his failure to file a Civil Ap-
peal Statement was caused by his confusion over the multiple
case numbers (21-11649 and 21-11709) that had been assigned. On
June 15, we granted that motion, and his Civil Appeal Statement
was docketed in his First Appeal (No. 21-11649) that day. The
Civil Appeal Statement said that the issue on appeal was Wood’s
petition for mandamus or prohibition to restrain the district judge
from presiding over his suit against Appellees.
       On June 9—the day after we denied Wood’s petition for
mandamus or prohibition—the district court granted Appellees’
motion to dismiss Wood’s complaint and denied Wood’s motion
for a preliminary injunction. The district court determined that
Younger abstention precluded Wood’s § 1983 suit to enjoin the
USCA11 Case: 21-12238       Date Filed: 05/31/2022    Page: 5 of 20




21-12238               Opinion of the Court                       5

State Bar’s ongoing investigation into him. Younger, 401 U.S. at
43–45, 91 S. Ct. at 750–51. On that same day, June 9, 2021, Wood
filed an amended notice of appeal to amend his May 10 notice of
appeal (No. 21-11649) to include the district court’s order denying
his motion for preliminary injunction and granting Appellees’ mo-
tion to dismiss. The amended notice of appeal specified appeal
case number “21-11649”—i.e., Wood’s First Appeal—and it was
docketed in the First Appeal on June 9.
       On July 2, the Clerk of Court notified the parties that
Wood’s June 9, 2021 amended notice of appeal had been docketed
and assigned to case number 21-12238 (“Second Appeal”). On Ju-
ly 7, we dismissed Wood’s First Appeal (No. 21-11649) “for want
of prosecution because . . . Wood has failed to file an appellant’s
brief within the time fixed by the rules.” On July 21, 2021, we is-
sued a briefing notice in the Second Appeal.
       On July 27, 2021, Appellees filed a motion to dismiss the
Second Appeal due to res judicata. In that motion, they argue
that this Court’s dismissal of the First Appeal for want of prosecu-
tion was a final adjudication on the merits that encompassed
Wood’s appeal of the district court’s order denying his motion for
a preliminary injunction and granting Appellees’ motion to dis-
miss the complaint. They contend that “the same cause of action
[was] involved in both” appeals, Ragsdale v. Rubbermaid, Inc.,
193 F.3d 1235, 1238 (11th Cir. 1999), because the amended notice
of appeal was filed in both Wood’s First Appeal and his Second
Appeal. In response, Wood argues that the orders specified in the
USCA11 Case: 21-12238             Date Filed: 05/31/2022          Page: 6 of 20




6                           Opinion of the Court                        21-12238

amended notice of appeal were not addressed in the First Appeal
and that the Clerk of Court made clear that the amended notice
of appeal was properly docketed in the Second Appeal. In reply,
Appellees note that the amended notice of appeal was docketed in
the First Appeal on June 9, almost a month before this Court dis-
missed the First Appeal for want of prosecution. Accordingly,
they argue that the orders specified in the amended notice of ap-
peal were properly before this Court in the First Appeal, so our
dismissal of that appeal requires dismissal of the Second Appeal.
       Because, in Part II of this opinion, we reject on the merits
both of Wood’s challenges—i.e., his challenge to the district
court’s refusal to recuse and his challenge to the district court’s
dismissal of his complaint based on Younger abstention—we can
assume arguendo, without actually deciding, that the doctrine of
res judicata does not bar Wood’s challenges to the district court’s
recusal and Younger rulings. 2


2 The procedural history here is complicated and confusing as a result of
several attempts by Wood to file amended notices of appeal, but which our
clerk’s office docketed as new appeals with new appeal number designations.
And with regard to Wood’s last (June 9, 2021) amended notice of appeal, the
clerk’s office docketed it both in the First Appeal (No. 21-11649) and in the
instant appeal (No. 21-12238). Under these circumstances, there is at least a
reasonable argument that Wood reasonably believed that both the recusal
issue and the Younger issue were lodged as part of the instant appeal (No.
21-12238), thus explaining his failure to file briefs in the earlier appeal. In any
event, because we reject Wood’s claims on the merits, we need not rule de-
finitively on the res judicata issue.
USCA11 Case: 21-12238       Date Filed: 05/31/2022     Page: 7 of 20




21-12238               Opinion of the Court                        7

                                 II.
        This appeal raises two merits issues. First, whether the dis-
trict judge should have recused or disqualified himself from this
case. Second, whether the district court incorrectly dismissed
Wood’s complaint based on Younger abstention. We will address
each issue in turn.
            A.     Judicial Recusal or Disqualification
        Wood filed a motion for judicial disqualification or recusal
pursuant to 28 U.S.C. §§ 144, 455. He argued that, because the
district judge had presided over two of Wood’s previous suits
concerning federal elections, the judge was “expected to serve as a
material witness” in his § 1983 suit against Appellees because he
had “personal knowledge of disputed facts concerning the instant
proceedings.” In an email to the parties, one of the district judge’s
clerks asked Appellees when they “intend[ed] to file a response . . .
to Mr. Wood’s pending motion to disqualify.” Appellees filed
their response, arguing that Wood’s evidence was “insufficient to
support disqualification or recusal.” The district judge denied
Wood’s motion for the following reasons:
      Wood’s motion is based on his indication that he in-
      tends to call the undersigned as a witness to testify at
      a State Bar proceeding with respect to how Wood
      handled his earlier cases in this Court but cannot do
      so without recusal. However, information learned
      in court proceedings is not grounds for recusal.
USCA11 Case: 21-12238        Date Filed: 05/31/2022     Page: 8 of 20




8                      Opinion of the Court                 21-12238

      Further, the Court . . . never sanctioned Wood for
      inappropriate or unprofessional conduct or other-
      wise took action or filed a complaint that would call
      Wood’s professional conduct or mental stability into
      question based on Wood’s 2020 cases in this Court.
      This obviates the need for the undersigned to testify
      as a witness.
      Finally, nothing in the Court’s handling of Wood’s
      earlier cases would lead to []partiality, prejudice, or
      bias that would require recusal.
        We review a district judge’s refusal to recuse under 28
U.S.C. §§ 144, 455 for abuse of discretion. Christo v. Padgett, 223
F.3d 1324, 1333 (11th Cir. 2000). This means “we will affirm a dis-
trict judge’s refusal to recuse himself unless we conclude that the
impropriety is clear and one which would be recognized by all ob-
jective, reasonable persons.” United States v. Bailey, 175 F.3d 966,
968 (11th Cir. 1999). Section 144 says, “Whenever a party . . .
makes and files a timely and sufficient affidavit that the judge be-
fore whom the matter is pending has a personal bias or prejudice
either against him or in favor of any adverse party, such judge
shall proceed no further therein . . . .” Section 455 requires
recusal in the following circumstances:
      (a)    Any justice, judge, or magistrate judge of the
             United States shall disqualify himself in any
             proceeding in which his impartiality might
             reasonably be questioned.
      (b)    He shall also disqualify himself . . . :
USCA11 Case: 21-12238        Date Filed: 05/31/2022     Page: 9 of 20




21-12238               Opinion of the Court                         9

             (1)    Where he has a personal bias or preju-
                    dice concerning a party, or personal
                    knowledge of disputed evidentiary facts
                    concerning the proceeding; . . .
             (5)    He or his spouse, or a person within
                    the third degree of relationship to ei-
                    ther of them, or the spouse of such a
                    person: . . .
                    (iv)   Is to the judge’s knowledge like-
                           ly to be a material witness in the
                           proceeding.
Put simply, under § 455(a), a judge should recuse “when there is
an appearance of impropriety,” and, under § 455(b), a judge
should recuse “when any of the specific circumstances set forth in
that subsection exist.” United States v. Patti, 337 F.3d 1317, 1321
(11th Cir. 2003).
      On appeal, Wood argues that he timely filed his motion
and affidavit for judicial recusal per § 144 and that the district
judge was required to recuse under § 455(a), (b)(1), and (b)(5)(iv).
We disagree.
        First, under § 144, Wood needed to submit a “sufficient af-
fidavit” that “state[d] the facts and the reasons for the belief that
bias or prejudice exists.” We “strictly scrutinize[]” these affidavits
for “sufficiency” “[b]ecause of the disruption and delay of the ju-
dicial processes that can be caused by the disqualification of a trial
judge.” United States v. Womack, 454 F.2d 1337, 1341 (5th Cir.
USCA11 Case: 21-12238       Date Filed: 05/31/2022    Page: 10 of 20




10                     Opinion of the Court                21-12238

1972). Wood’s affidavit is not sufficient because “an allegation of
bias sufficient to require recusal must demonstrate that the al-
leged bias is personal as opposed to judicial in nature.” United
States v. Sims, 845 F.2d 1564 (11th Cir. 1988). In other words,
“[t]he alleged bias ‘must stem from an extrajudicial source and re-
sult in an opinion on the merits on some basis other than what
the judge learned from his participation in the case.’” United
States v. Meester, 762 F.2d 867, 884 (11th Cir. 1985) (quoting
United States v. Clark, 605 F.2d 939, 942 (5th Cir. 1979)).
        Wood’s affidavit states only that the district judge presided
over two of his prior challenges to federal elections: in the first
case, the judge granted in part Wood’s request for a temporary
restraining order, and, in the second case, he dismissed Wood’s
claim for lack of standing. In neither case did the district judge
“sanction [Wood] for inappropriate or unprofessional conduct or
otherwise take any action or file any complaint to call [Wood’s]
professional conduct or mental stability into question.” These
facts concern the district judge’s knowledge of Wood that he
gained in his judicial capacity: Wood has not alleged that the dis-
trict judge harbors personal bias against him born of an extrajudi-
cial source.
       One exception to the “extrajudicial source” rule “exists
where ‘such pervasive bias and prejudice is shown by otherwise
judicial conduct as would constitute bias against a party.’”
Meester, 762 F.2d at 885 (quoting Davis v. Bd. of Sch. Comm’rs,
517 F.2d 1044, 1051 (5th Cir. 1975)). Wood clearly has not shown
USCA11 Case: 21-12238       Date Filed: 05/31/2022    Page: 11 of 20




21-12238               Opinion of the Court                       11

pervasive bias. He even seems to acknowledge as much in his re-
ply brief: “[Wood] did not move to disqualify [the district judge]
based on any adverse ruling or his delay in ruling on matters, but
rather, because [he] would be called as a material fact witness to
testify that . . . Wood had not in any way violated the rules of pro-
fessional conduct . . . .” Based on the foregoing, we cannot con-
clude that the district judge abused his discretion by refusing to
recuse under § 144.
       Second, under § 455(a), a district judge must “disqualify
himself in any proceeding in which his impartiality might reason-
ably be questioned.” Under this “objective standard,” Wood
must show that “an objective, disinterested, lay observer fully in-
formed of the facts underlying the grounds on which recusal was
sought would entertain a significant doubt about the judge’s im-
partiality.” Parker v. Connors Steel Co., 855 F.2d 1510, 1524 (11th
Cir. 1988); see also Wu v. Thomas, 996 F.2d 271, 275 (11th Cir.
1993) (affirming a judge’s refusal to recuse because “no reasonable
observer would assume that [the judge] had extra-judicial
knowledge of this case or otherwise question [his] impartiality”).
As with § 144, the alleged bias “must stem from extrajudicial
sources, unless the judge’s acts demonstrate ‘such pervasive bias
and prejudice that it unfairly prejudices one of the parties.’” Bai-
ley, 175 F.3d at 968 (quoting United States v. Ramos, 933 F.2d
968, 973 (11th Cir. 1991)). And, as noted, Wood has not alleged
that the district judge’s bias stems from any extrajudicial sources.
His opening brief argues that the judge’s behavior in the underly-
USCA11 Case: 21-12238             Date Filed: 05/31/2022          Page: 12 of 20




12                          Opinion of the Court                        21-12238

ing case shows “pervasive bias, animus and prejudice toward
[Wood],” but, as evidence, he points to certain scheduling orders
that affected him and Appellees equally. 3 Even assuming that
certain case management orders by the district court asymmetri-
cally disadvantaged Wood, such actions cannot reasonably call
into doubt the judge’s impartiality. United States v. Berger, 375
F.3d 1223, 1227 (11th Cir. 2004). Wood’s affidavit says that he has
a “reasonable fear that [he] will not receive a fair hearing or trial,”
but that conclusory assertion does not warrant recusal. See Giles
v. Garwood, 853 F.2d 876 (11th Cir. 1988) (“A judge should not
recuse himself based upon unsupported, irrational, or tenuous al-
legations.”).




3 Wood also argues that the district judge improperly solicited Appellees’
opinion regarding whether he should recuse. The case he cites is easily dis-
tinguished. There, the district judge “expressed profound doubts about the
propriety of continuing to sit on the case” and “he expressed near certainty
that he should disqualify himself,” but he did not do so after “delegat[ing] . . .
the recusal decision to the parties.” United States v. Kelly, 888 F.2d 732, 745–
46 (11th Cir. 1989). We held that it was “inappropriate under the circum-
stances of th[e] case” for the district judge to solicit the parties’ consent to his
continued participation because doing so was coercive. Id. Here, the district
judge has not sought the parties’ consent to his participation in the case. Ra-
ther, his clerk merely asked Appellees when they “intend[ed] to file a re-
sponse” to Wood’s recusal motion. Nothing in the district judge’s order
denying the motion for recusal suggests that he did not “reach his own de-
termination” on recusal. Kelly, 888 F.2d at 745 (quoting Matter of Nat’l Un-
ion Fire Ins. Co., 839 F.2d 1226, 1231 (7th Cir. 1988)).
USCA11 Case: 21-12238       Date Filed: 05/31/2022    Page: 13 of 20




21-12238               Opinion of the Court                       13

        Third, under § 455(b)(1) and (b)(5)(iv), a judge must recuse
himself “[w]here he has . . . personal knowledge of disputed evi-
dentiary facts concerning the proceeding” or when he is “likely to
be a material witness in the proceeding.” But, as with §§ 144 and
455(a), the judge’s personal knowledge of the disputed evidentiary
fact must have been gained extrajudicially. Bailey, 175 F.3d at 969
(citing United States v. Page, 828 F.2d 1476, 1481 (10th Cir. 1987)).
And, as stated, the judge here gained knowledge in his judicial ca-
pacity of Wood’s professional fitness. Moreover, the district
judge acknowledged that he “never sanctioned Wood for inap-
propriate or unprofessional conduct or otherwise took action or
filed a complaint that would call Wood’s professional conduct or
mental stability into question,” so his testimony as a material wit-
ness in a proceeding likely will not be necessary. See, e.g., United
States v. Scrushy, 721 F.3d 1288, 1304 (11th Cir. 2013) (“Because
[the judge] resolved the factual dispute in [the defendant’s] fa-
vor . . . the authenticity of the emails was no longer at issue, and
[the judge] was not likely to be a material witness in any proceed-
ing.”).
        For the foregoing reasons, we cannot conclude that the dis-
trict judge abused his discretion by not recusing or disqualifying
himself pursuant to 28 U.S.C. §§ 144, 455. Given that the district
judge only had knowledge of Wood drawn from his experience
has a judge, and because he did not exhibit pervasive bias towards
Wood in the instant case, no reasonable observer could conclude
that the district judge was biased.
USCA11 Case: 21-12238        Date Filed: 05/31/2022   Page: 14 of 20




14                       Opinion of the Court              21-12238

                    B.      Younger Abstention
       The district court granted Appellees’ motion to dismiss
Wood’s complaint and denied Wood’s request for a preliminary
injunction because Younger abstention required that it not inter-
fere with the State Bar’s investigation into Wood. Younger ab-
stention dictates that federal courts should abstain from interfer-
ing in certain state proceedings if (1) the state proceedings are
“ongoing,” (2) they “implicate important state interests,” and
(3) “there [is] an adequate opportunity in the state proceedings to
raise constitutional challenges.” Middlesex Cnty. Ethics Comm.
v. Garden State Bar Ass’n, 457 U.S. 423, 432, 102 S. Ct. 2515, 2521
(1982). The U.S. Supreme Court has held that state bar discipli-
nary proceedings conducted under the jurisdiction of a state su-
preme court are “of a character to warrant federal-court defer-
ence” and that states have “an extremely important interest in
maintaining and assuring the professional conduct of the attor-
neys [they] license[].” Id. at 434, 102 S. Ct. at 2522.
        The district court determined that each factor had been sat-
isfied: (1) “there is a grievance proceeding in the State Bar against
Wood,” (2) “Wood appears to concede the second factor,” and
(3) “Georgia Bar Rule 4-218 provides that he will have an oppor-
tunity to raise [his constitutional] concerns if probable cause is
found and his disciplinary matter proceeds to public proceedings.”
We review a district court’s application of Younger abstention for
abuse of discretion. 31 Foster Children v. Bush, 329 F.3d 1255,
1274 (11th Cir. 2003).
USCA11 Case: 21-12238      Date Filed: 05/31/2022    Page: 15 of 20




21-12238              Opinion of the Court                      15

       On appeal, Wood challenges the first and third Younger
abstention factors. First, he argues that (a) no state disciplinary
proceeding is ongoing because the State Bar is in its investigatory
phrase and has not filed a formal complaint and (b) the relief he
seeks under § 1983 would not interfere with the State Bar’s inves-
tigation. Neither argument is true. While the Supreme Court of
Georgia declined to exercise its original jurisdiction to halt the
State Bar’s investigation into Wood, see Wood v. State Bar of
Georgia, No. S21O0897, an ongoing State Bar investigation is still
pending in the Supreme Court of Georgia. See In the Matter of L.
Lin Wood, Jr., No. S21Y1056. Wood responds that the State Bar
“has not yet made a determination as to the existence of probable
cause that [he] violated a rule of professional conduct, nor has a
referral to the Georgia Supreme Court for public disciplinary pro-
ceedings been initiated.” But he cites no caselaw to support his
assertion that the State Bar’s investigation is not an ongoing pro-
ceeding under Younger until it has found probable cause. Cf.
Parker v. Jud. Inquiry Comm’n, 212 F. Supp. 3d 1171, 1179–82
(M.D. Ala. 2016) (deciding that an investigation into a justice by
Alabama’s state body charged with investigating violations of the
Judicial Canons was an “ongoing” state proceeding protected by
Younger even though no formal complaint had been filed). Ac-
cordingly, we cannot conclude that the district court abused its
discretion by concluding that a state proceeding was “ongoing.”
       Wood also argues that his sought-after relief would not in-
terfere with the State Bar’s investigation. The first factor for
USCA11 Case: 21-12238          Date Filed: 05/31/2022        Page: 16 of 20




16                        Opinion of the Court                    21-12238

Younger “requires that the federal relief the plaintiffs seek would
interfere with those proceedings, and that if it would not inter-
fere . . . , then the federal court has no basis for abstaining.” 31
Foster Children, 329 F.3d at 1275. The district court concluded
that Wood’s “claim would effectively enjoin” the State Bar’s dis-
ciplinary proceedings against Wood, so the first factor was satis-
fied. Wood disagrees, arguing that he “is not asking to enjoin any
disciplinary investigation or incipient disciplinary proceeding”;
“[r]ather, [he] merely seeks to enjoin the [State Bar’s] mandate
that he subject himself to a mental health examination.” His
complaint suggests otherwise: it sought an injunction to “re-
strain” Appellees “from the continued violation of [Wood’s] pro-
tected privacy rights” and a declaratory judgment that Appellees’
actions were “a violation of [his] rights as guaranteed by the First,
Ninth and Fourteenth Amendment of the United States Constitu-
tion.” He also sought compensatory damages for the “humilia-
tion, embarrassment, injury to reputation and other injuries” he
has suffered. In our view, this relief would clearly “interfere”
with the State Bar’s investigation into Wood as he is seeking an
injunction to bar them from, broadly speaking, infringing upon
several of his constitutional rights. See 31 Foster Children, 329
F.3d at 1276 (“The relief sought need not directly interfere with
an ongoing proceeding or terminate an ongoing proceeding in
order for Younger abstention to be required.”). 4


4 Wood argues that the standard for Younger’s first factor is more stringent:
USCA11 Case: 21-12238           Date Filed: 05/31/2022        Page: 17 of 20




21-12238                  Opinion of the Court                              17

        Next, Wood challenges the third Younger factor, arguing
that no forum exists for him to challenge the State Bar’s determi-
nation that he should undergo a mental health examination. He
notes that he attempted to raise his constitutional claims, but that
the Supreme Court of Georgia declined to exercise original juris-
diction over his request for a stay of the disciplinary proceedings.
These arguments ignore Georgia State Bar Rule 4-218, which
provides that Wood will have an opportunity to raise his constitu-
tional arguments if the State Bar recommends disciplinary action.
As noted, the Supreme Court of Georgia only declined to exercise
its original jurisdiction over Wood’s request for a stay, but he will
be able to raise his constitutional arguments before that court if it
subjects him to any discipline. See Wallace v. State Bar of Ga.,
486 S.E.2d 165, 167 (Ga. 1997) (“[N]o court save the Supreme
Court of Georgia has jurisdiction of a cause of action whereby a
party seeks to challenge the action or inaction of the State Bar or
any person in connection with a disciplinary proceeding.”);
Cohran v. State Bar of Ga., 790 F. Supp. 1568, 1571 (N.D. Ga.
1992) (“[P]laintiff had opportunity to, and in fact did, raise his
constitutional challenges to the state proceeding before the Geor-



“abstention is not triggered unless the federal relief would create an undue
interference with state proceedings.” See Wexler v. Lepore, 385 F.3d 1336,
1341 (11th Cir. 2004) (“[W]ithout showing an undue interference on state
proceedings, abstention is not permitted.”). Even under this standard, we
cannot say that the district court abused its discretion by finding that Wood’s
sought-after relief would interfere with the State Bar’s ongoing proceeding.
USCA11 Case: 21-12238         Date Filed: 05/31/2022       Page: 18 of 20




18                       Opinion of the Court                    21-12238

gia Supreme Court.”). Accordingly, Wood has not shown that he
lacks an adequate opportunity to raise his constitutional claims
before being subjected to discipline by the State Bar. See Middle-
sex Cnty. Ethics Comm., 457 U.S. at 431, 102 S. Ct. at 2521 (“Min-
imal respect for the state processes . . . precludes any presumption
that the state courts will not safeguard federal constitutional
rights.”). 5
        Wood also contends that the State Bar’s bad faith means
Younger abstention should not apply. See Middlesex Cnty. Ethics
Comm., 457 U.S. at 435, 102 S. Ct. at 2523 (“[S]o long as there is
no showing of bad faith, harassment, or some other extraordinary
circumstance that would make abstention inappropriate, the fed-
eral courts should abstain.”). He cites four allegations from his
complaint which, he thinks, show bad faith: (1) the State Bar did
not respond to his requests for evidence that justifies the State
Bar’s “insistence on a medical examination,” (2) it made public the
fact that it asked Wood to submit to a medical examination, (3) it
requested the examination based solely upon politically motivat-
ed complaints, and (4) it requested the examination “as a form of
retaliation against Mr. Wood for the exercise of his protected free
speech rights.” It is Wood’s burden to allege facts necessary to



5 Wood points to a Sixth Circuit opinion for support. Berry v. Schmitt, 688
F.3d 290 (6th Cir. 2012). Because this opinion concerns the Rooker-Feldman
doctrine, rather than Younger abstention, it lacks persuasive force in this
case.
USCA11 Case: 21-12238           Date Filed: 05/31/2022         Page: 19 of 20




21-12238                   Opinion of the Court                              19

show that the bad faith exception to Younger abstention applies,
Juidice v. Vail, 430 U.S. 327, 338, 97 S. Ct. 1211, 1218–19 (1977),
and he has failed to do so.
       Bad faith, in this context, would mean that the State Bar in-
itiated its investigation into Wood without a reasonable expecta-
tion of imposing discipline. Cf. Redner v. Citrus Cnty., 919 F.2d
646, 650 (11th Cir. 1990) (“A prosecution is undertaken in bad
faith when ‘a prosecution has been brought without a reasonable
expectation of obtaining a valid conviction.’” (quoting Kugler v.
Helfant, 421 U.S. 117, 126 n.6, 95 S. Ct. 1524, 1531 n.6 (1975))).
Wood’s first three allegations do not show that the State Bar had
no reasonable expectation of finding that discipline was warrant-
ed. The last allegation is a conclusory, legal assertion, so it cannot
satisfy Wood’s burden of proof. See Ashcroft v. Iqbal, 556 U.S.
662, 678, 129 S. Ct. 1937, 1949 (2009) (“[T]he tenet that a court
must accept as true all of the allegations contained in a complaint
is inapplicable to legal conclusions.”). Accordingly, we cannot
conclude that the district court abused its discretion in finding
“that Wood has not made a substantial allegation of bad faith that
would overcome Younger abstention.”6




6 Wood also argues that this case is “factually unique” from other cases
where the State Bar has requested that an attorney consent to a mental
health examination. Even if true, it is entirely unclear why that is relevant to
the Younger abstention analysis.
USCA11 Case: 21-12238    Date Filed: 05/31/2022   Page: 20 of 20




20                   Opinion of the Court             21-12238

       For the foregoing reasons, the judgment of the district
court is
      AFFIRMED.